Citation Nr: 1618275	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disorder.

2.  Entitlement to service connection for hearing loss disability.

3.  Entitlement to service connection for bilateral calcaneal spurs.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from January to April 1990, February 2003 to January 2004, and July 2009 to July 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran does not have a current disorder of either shoulder.  

2.  The Veteran does not have a current hearing loss disability of either ear.  

3.  The Veteran's current bilateral calcaneal spurs probably had their onset in service.  

4.  The Veteran's current tinnitus probably had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  The criteria for service connection for a bilateral calcaneal spurs are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in June 2010, and the claims were later adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence and obtained VA medical opinions or examinations.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to these issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Board notes that the Veteran's service treatment records appear to be incomplete.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

A December 2003 service treatment record shows that the Veteran indicated that he was taking Ibuprofen.  He had been told that he had musculoskeletal pain from heavy lifting, and that a chest film was normal.  In July 2009, the Veteran stated that he had been suffering from shoulder pains while on active duty.  

A June 2010 service treatment record shows that the Veteran indicated that he was still bothered with swollen, stiff, or painful joints.  He denied treatment for hearing and ringing in his ears while on deployment and he denied being bothered by trouble hearing or ringing in his ears still.  However, he reported new hearing loss and that he would follow-up with VA.  

A June 2010 service audiogram revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
20
20
LEFT
20
10
10
25
15

There were remarks about the Veteran having been exposed to combat arms with ear plugs.

The Veteran claimed service connection for hearing loss of both ears in June 2010.

On VA audiometric examination in December 2010, the Veteran reported noise exposure at guns qualifications in service and as a policeman occupationally.  He denied recreational noise exposure.  He reported occasional tinnitus that would recur twice a day.  

Audiometry revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
20
20
LEFT
25
15
10
20
20

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.  Acoustic reflexes were absent, consistent with sensorineural hearing loss in each ear.  It was reported that tinnitus was not likely a symptom associated with hearing loss, and that it was as likely as not associated with another medical condition.  No rationales were provided, and the second opinion is vague, so these opinions are found to lack significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

At the time of a VA general medical examination in January 2011, the Veteran denied having a history of hearing loss before being deployed to Africa.  He reported that last year, buzzing in his ears began.  He never sought medical attention, but he believed it was due to loud noises where he stayed.  Afterwards, buzzing had continued.  He reported that he began with shoulder pain before being deployed to Africa.  He was lifting weights and doing push-ups, which caused it.  He also reported that heel pain had its onset in 2010.  He denied a prior history of heel pain before being deployed to Africa.  He reported that after running, his bilateral heel pain began.  The next day, his pain was worse and he could not walk comfortably.  He stated that he did not seek medical attention.  He reported limitation on running or with prolonged walking.  He indicated that it began during service, and he complained of foot pain.  On examination, both feet were tender.  His upper extremities were normal.  X-rays of his shoulders were normal.  X-rays of the feet showed calcific enthesopathy of the calcaneal bones.  Bilateral calcaneal spurs were diagnosed, and it was indicated that bilateral heel pain was associated with them.  The examiner noted there was no evidence of a shoulder condition on examination. 

A VA medical opinion was rendered in July 2011.  It was noted that the Veteran had normal hearing, with and tinnitus "two times a day.  Its date of onset was reported to be in December 2009.  The examiner indicated that it can be triggered by acoustic trauma and is often a sequela of noise induced hearing loss.  It can also have a delayed effect.  The examiner noted that the Veteran had been exposed to noise in service as an infantryman and also as a policeman, at the firing range trainings.  The examiner indicated that the Veteran's tinnitus etiology was unknown and could not be determined on the basis of available evidence without resorting to speculation.  This is not an opinion which works against the claim.  

Based on the evidence, the Board concludes that service connection is not warranted for disorders of either shoulder or for hearing loss disability of either ear.  No shoulder diagnoses are shown in service, there were no abnormalities of the Veteran's upper extremities on VA examination in December 2010, and X-rays of his shoulders were normal at that time.  In short, no current disorder of either shoulder is shown.  Additionally, as for hearing loss disability, the Veteran's in-service audiometry in June 2010 did not show hearing loss disability of either ear.  More importantly, a hearing loss disability of either ear, as defined by 38 C.F.R. § 3.385, was not shown on VA examination in June 2010.  To the contrary, the audiometry shows that a hearing loss disability of either ear, as defined by 38 C.F.R. § 3.385, was not present at that time. 

No competent evidence of record shows that the Veteran currently has disorders of either shoulder or hearing loss disability of either ear.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence is against these claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board finds that as for the Veteran's bilateral calcaneal spurs, reasonable doubt as to service onset exists.  They were first shown at the time of a VA examination in January 2011, which was very shortly after the Veteran's service discharge in July 2010, and the Veteran indicated and/or implied at the time, through detailed statements, that symptoms of them began during service in 2010, while he was deployed to Africa.  It is unclear based on the evidence of record what the incubation period was for Veteran's heel spurs which were found on VA examination in January 2011.  It appears that they may very well have had their onset in service, as there is credible evidence that the Veteran had heel pain in service which had its onset after running while he was deployed in Africa.  Accordingly, service connection will be granted for bilateral calcaneal spurs, as supported by the Veteran's assertions shortly after service that symptoms of them began in service.

Regarding tinnitus, the Board finds that reasonable doubt as to service onset exists.  The Veteran's tinnitus was first reported at the time of a VA examination in December 2010, which was very shortly after the Veteran's service discharge in July 2010, and at the time of the VA examination in January 2011, the Veteran implied that it began in service in 2010 and indicated that he believed it was due to loud noises.  He seems to have been alluding to loud noises in service.  The examiner in July 2011 indicated that tinnitus can be due to acoustic trauma, and that the Veteran had been exposed to noise in service as an infantryman.  Even if service connection would not be warranted for the Veteran's tinnitus on a direct basis, service connection for it based on the 1-year presumptive rule would be warranted, as it appears to have been manifest to a degree of 10 percent within 1 year of separation.  Accordingly, service connection will be granted for tinnitus.


ORDER

Service connection for bilateral shoulder disorder is denied.

Service connection for hearing loss disability is denied.

Service connection for tinnitus is granted.  

Service connection for bilateral calcaneal spurs is granted.   


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


